Citation Nr: 1216973	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from June 1982 to July 1992.  He also has unverified service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine and a November 2007 rating action of the VA RO in Detroit, Michigan.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Detroit RO.]  

During the current appeal, the Veteran has asserted that his service-connected low back and left lower extremity disabilities interfere with his ability to work.  The Board finds that these assertions raise the issue of entitlement to a TDIU.  Accordingly, and pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has included this additional issue in the Veteran's appeal.  

In the substantive appeal which was received at the RO in August 2008, the Veteran stated that he believed that he "may be entitled to a temporary 100% rating for the surgery and recovery timeframe."  The Veteran was not any more specific.  This matter is referred to the agency of original jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the issues on appeal.  In essence, the Veteran has reported a worsening of symptoms associated with his service-connected low back and left leg disabilities since the time of his most recent VA examination of these disorders in March 2007.  More specifically, the Veteran has described a worsening of his low back and left leg pain and of his left foot paralysis.  Indeed, recent treatment records, to include a March 2008 neurology note, show ongoing treatment for back and left leg pain.  Notably, the Veteran acknowledges that he is currently employed but that these service-connected disabilities interfere with his ability to work. 

In this regard, the Board notes that the March 2007 VA examination of the Veteran's low back and left lower extremity disabilities was conducted approximately five years ago and does not contemplate his current complaints with regard to his low back and left leg.  Moreover, the Board notes that the VA examination does not contemplate the most recent treatment records which have been added to the claims file since that time.  Therefore, the Board finds a current VA examination necessary in order to determine the Veteran's complete disability picture.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate). 

Also on remand, private records of ongoing left leg and back treatment should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  

2. After procuring the appropriate release of information forms where necessary, obtain and associate with the claims folder, copies of previously unobtained records of any recent low back and left leg treatment that the Veteran may have received since March 2008.  

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected degenerative arthritis of his lumbar spine and the service-connected peripheral neuropathy of his left lower extremity.  The claims folder, including a copy of this Remand, must be made available to the examiner for review.  A notation to the effect that this review has occurred should be made in the evaluation report.  All studies and testing deemed, including an electromyography and/or nerve conduction velocity tests, should be conducted.  

Following an interview with the Veteran and a physical examination of him, the examiner should describe in detail all current manifestations of the service-connected degenerative arthritis of his lumbar spine, to include any associated limitation of flexion of the thoracolumbar spine, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, and neurological impairment to include bowel and bladder dysfunction (but excluding the already service-connected peripheral neuropathy of the left lower extremity).  Also, the examiner should discuss the impact of any pain, weakness, fatigue, incoordination, or lack of endurance on repetitive use of the Veteran's low back as well as the presence (including frequency and duration) or absence of any incapacitating episodes.

The examiner should also indicate whether the Veteran's peripheral neuropathy of the left lower extremity is productive of (i) mild incomplete paralysis; (ii) moderate incomplete paralysis; (iii) severe incomplete paralysis; or, (iv) complete paralysis of all muscles of the sole of the foot, frequently, with painful paralysis of a causalgic nature; inability to flex toes; weakened adduction; and impaired plantar flexion.

In addition, the examiner should describe the effect (if any) of the service-connected degenerative arthritis of the Veteran's lumbar spine and the service-connected peripheral neuropathy of his left lower extremity on his ability to obtain and to maintain gainful employment. 

Rationale should be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the claims on appeal, as are listed on the title page of this Remand.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

